COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-16-00128-CR
                              NO. 02-16-00129-CR


MOHAMMED SHAFIQUE                                                     APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
     TRIAL COURT NOS. C-4-009777-0934399-A, C-4-010479-0970661-A

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Mohammed Shafique filed notices of appeal, complaining of the

court of criminal appeals’ orders denying his post-conviction applications for writs

of habeas corpus based on the convicting trial court’s findings and conclusions.

See Tex. Code Crim. Proc. Ann. art. 11.07, § 5 (West 2015).            We notified

Appellant that it appeared we did not have jurisdiction over his attempted appeals

      1
       See Tex. R. App. P. 47.4.
and that we would dismiss his appeals unless he filed a response by April 18,

2016, showing grounds to continue them. See Tex. R. App. P. 44.3. Appellant

did not respond. We do not have jurisdiction to review the court of criminal

appeals’ post-conviction denials of his applications for writs of habeas corpus.

See Tex. Code Crim. Proc. Ann. art. 11.07, § 3; Gonzalez v. State, No. 13-15-

00334-CR, 2015 WL 5258747, at *1 (Tex. App.—Corpus Christi Sept. 3, 2015,

pet. dism’d, untimely filed) (mem. op., not designated for publication).

Accordingly, we dismiss these appeals for want of jurisdiction. See Tex. R. App.

P. 43.2(f).


                                                 /s/ Lee Gabriel

                                                 LEE GABRIEL
                                                 JUSTICE

PANEL: LIVINGSTON, C.J.; GABRIEL and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 12, 2016




                                       2